UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4917


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BEVERLY ELAINE NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cr-00061-AW-1)


Submitted:   May 30, 2013                 Decided:   June 13, 2013


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, HALL & CHO, P.C., Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Paul K.
Nitze, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A    federal      jury     convicted       Beverly     Elaine      Nelson     of

illegally       reentering       the    United        States      after    having       been

removed,    in    violation       of    8    U.S.C.       § 1326(a)       (2006).        The

district    court      sentenced       Nelson       to     twenty-seven        months     of

imprisonment and she now appeals.                Finding no error, we affirm.

            Nelson       first       argues      on      appeal     that       there     was

insufficient evidence to support the jury’s finding of guilt

because, although the Government provided Nelson’s warrant of

deportation, the immigration official who signed that warrant

did not testify at trial.              We review a district court’s decision

to deny a Fed. R. Crim. P. 29 motion for a judgment of acquittal

de novo.       United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).     A defendant challenging the sufficiency of the evidence

faces a heavy burden.            United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).            The verdict of a jury must be sustained

“if, viewing the evidence in the light most favorable to the

prosecution,       the     verdict          is      supported       by      ‘substantial

evidence.’”          Smith,     451    F.3d      at      216   (citations       omitted).

Substantial evidence is “evidence that a reasonable finder of

fact   could     accept    as    adequate        and     sufficient       to   support     a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.      (internal       quotation          marks        and   citation         omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

                                             2
credibility of the evidence and resolves any conflicts in the

evidence    presented.”           Beidler,      110    F.3d     at    1067     (internal

quotation        marks    and     citation       omitted).            “Reversal         for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                Id. (internal quotation marks

and citation omitted).

            In order to convict Nelson of illegal reentry, the

Government was required to prove that “(1) [she] is an alien who

was previously arrested and deported, (2) that [she] reentered

the   United     States   voluntarily,         and    (3)    that    [she]     failed   to

secure     the    express    permission        of     the     Attorney       General    to

return.”     United States v. Espinoza-Leon, 873 F.2d 743, 746 (4th

Cir. 1989); see also 8 U.S.C. § 1326(a).                        We have thoroughly

reviewed the record and conclude that the Government provided

substantial evidence of Nelson’s guilt.                     Although the warrant of

deportation demonstrated Nelson’s deportation and removal from

the   country,     see    United      States    v.    Bahena-Cardenas,         411     F.3d

1067, 1074-75 (9th Cir. 2005), the Government provided further

evidence of Nelson’s removal, including Nelson’s admissions in

her prior court filings.

            Nelson next argues that the district court erred in

denying    her     request      for   a   downward      departure        for    cultural

assimilation.        Under the Guidelines, a departure for cultural

assimilation may be warranted:

                                           3
       in cases where (A) the defendant formed cultural ties
       primarily with the United States from having resided
       continuously in the United States from childhood,
       (B) those   cultural   ties    provided   the primary
       motivation for the defendant’s illegal reentry or
       continued presence in the United States, and (C) such
       a departure is not likely to increase the risk to the
       public from further crimes of the defendant.

U.S.     Sentencing      Guidelines       Manual     § 2L1.2      cmt.    n.8    (2012).

However, “[w]e lack the authority to review a sentencing court’s

denial    of     a    downward     departure      unless    the    court       failed   to

understand its authority to do so.”                      United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                    Our review of the record

leads     us   to     conclude     that    the     district     court     did    not    so

misunderstand its authority to depart and therefore this court

may not review this argument.

               Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented      in     the   materials

before    this       court   and   argument      would    not   aid    the     decisional

process.

                                                                                 AFFIRMED




                                            4